DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2020 has been entered.
 
Status of the Claims
This action is in response to papers filed 10 November 2020 in which claim 1 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 2 July 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendment, are discussed.
Claims 1, 4, 6-8 are under prosecution.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to define configuration of the magnetic sensors:
the magnetic sensors of the sensor module are configured to be chemically pretreated and combined with the biological probe, disposed in a DC magnetic field and an AC magnetic field and in sufficient contact with the magnetic particles and a plurality of DNA molecules to be detected, and subsequently cleaned, so that only those magnetic particles combined with the DNA molecules to be detected that are hybridized are fixed above the magnetic sensors thereby forming a scattered magnetic field that varies the reluctivity of the magnetic sensors; 

Applicant points to figure 6 for support of the newly defined configuration.  While the instant specification (e.g. ¶ 10 of the pre-grant publication), neither the figure nor the entire specification define any configurations for the recited functions so as to define the 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 6-8 are indefinite in Claim 1 because the claim defines an intended use for the system without further defining any additional structures or components for preforming the functions.
the magnetic sensors of the sensor module are configured to be chemically pretreated and combined with the biological probe, disposed in a DC magnetic field and an AC magnetic field and in sufficient contact with the magnetic particles and a plurality of DNA molecules to be detected, and subsequently cleaned, so that only those magnetic particles combined with the DNA molecules to be detected that are hybridized are fixed above the magnetic sensors thereby forming a scattered magnetic field that varies the reluctivity of the magnetic sensors; 




	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8 are rejected under 35 U.S.C. 103 as obvious over Wang et al (2014/0292318, published 2 October 2014) in view of Van Den Homberg et al (2010/0052665, published 4 March 2010) and Duric et al (2009/0237844, published 24 September 2009).
	Regarding Claims 1, 4, 6-8, Wang teaches a sensor module (e.g. 256) comprising a biological probe and a plurality of magnetic particles (e.g. ¶ 8), a plurality of magnetic sensors (e.g. 250) and a signal processing chip (e.g. Fig. 16-18, ¶ 107-109).  Wang further teaches the sensor comprises circuitry for measuring resistance 
Wang further teaches the sensor comprises addressable circuitry for addressable detection of individual sensors and processors for signal processing and signal analysis (e.g. ¶ 100-105) but is silent regarding the circuit components (e.g. amplifier, pre-amplifier, clipper) as defined by the claims. 
However, GMR sensors were well-known in the art to comprise processing circuitry comprising amplifiers, pre-amplifiers, resistors, positive and negative input/output as taught by Gregg and Van Den Homberg.
Van Den Homberg teaches circuitry for GMR sensors (11) having AC and DC fields (e.g. ¶ 23) and comprising pre-amplifiers (1303), differential amplifier (1304) each with positive and negative input/out ports, two clippers/choppers (1101/1102), resistors (1313), capacitors (1314) arranged for detection of bead-bound biomolecules on the sensor surface (e.g. Fig. 12 and related text) and specifically teaches the advantages provided by the sequential clipper (¶ 27):
The processing circuitry may comprise a first chopper connected between the sensing unit and the loop filter. A second chopper may be connected between the analog to digital converter and the digital to analog converter. By such a chopper architecture, a synchronous operation of a plurality of mixers may be obtained so as to improve the operation of the sigma delta loop.

 Duric also teaches circuitry for GMR sensors wherein for multiplex applications, each senor has a chopper (e.g. Fig. 21 and related text, ¶ 137-141).  Therefore 
Wang teaches the arrays of sensors wherein each sensor is addressed with sensing circuitry (e.g. ¶ 105-106) but is silent regarding the specific components of the circuitry.   Therefore one of ordinary skill would have reasonably looked to the GMR art for guidance and utilized the GMR circuitry of Van Den Homberg and Duric based on the suggestion to utilize the circuitry for multiplex biosensing and improved sensing as taught by Van Den Homberg (e.g.  ¶ 27). 

	
	Response to Arguments
	Regarding the teaching of Van Den Homberg, Applicant asserts:

In contrast, the first, second and third clipper stabilizing circuits as recited in amended claim 1 are distinctively different in their nature from the choppers disclosed by Van Den Homberg. The clipper stabilizing circuits, as recited in amended claim 1 and disclosed in the specification of the present application, are circuits that prevent a signal from exceeding a predetermined reference voltage level. In other words, such clipper stabilizing circuits are very similar to limiters or stabilizer circuits, which function to reduce the impact of a noise signal and thereby stabilize the behavior of the overall system. (emphasis added)


One having ordinary skill in the art would understand that although the chopper 1101 disclosed by Van Den Homberg is connected to the output of the amplifier 1103, the chopper 1101 does not reduce the 1/f noise of the amplifier as the third clipper stabilizing circuit 507 of the present application does. Instead, as disclosed in paragraph [0010] of Van Den Homberg, the chopper 1101 only serves to causes mixing and shifts the band of interest around a signal clock fl to around DC. Therefore, by lacking the aforementioned feature as claimed in amended claim 1, Van Den Homberg fails to solve the problem that is solved by the present patent application.

	Regarding the teaching of Duric, Applicant asserts:

One having ordinary skill in the art would understand that although the choppers 309 disclosed by Duric are connected to the input of the amplifier 801, the choppers 309 do not reduce the 1/f noise of the amplifier as the first and the second clipper stabilizing circuits 503 and 505 of the present application do. Instead, as disclosed in paragraph [0065] of Duric, the choppers 309 only serve to switch between different modes of coupling the sensing signal source 308 to the sensing unit 11. Therefore, by lacking the aforementioned feature as claimed in amended claim 1, Duric fails to solve the problem that is solved by the present patent application.

	The arguments have been considered but are not found sufficient to overcome the rejection because the arguments address functionality of the system components without addressing how the components differ from those of the prior art.  Additionally, Applicant has not provided any evidence to support the asserted difference between the system components and those of the prior art.   It is noted that the courts have stated that a device is defined by its components.
The courts have clearly stated that a statement of intended use in an apparatusclaim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims.., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	
	Therefore, absent evidence to the contrary, the instantly claimed system would have been obvious in view of the prior art. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634